Case 1:20-cv-01399-LMB-JFA Document 10 Filed 03/10/21 Page 1 of 1 PagelD# 45

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
DAMALI D. GORDON,

Plaintiff,

EMILY BREEDING, individually and t/a AL’S
STEAK HOUSE; DOROTHY BREEDING;
and ESTATE OF JAMES BREEDING,

)
)
)
)
V. ) 1:20-cv-1399 (LMB/JFA)
)
)
)
)
Defendants.
ORDER
Plaintiff's Response to Order to Show Cause [Dkt. No. 9] sufficiently explains the delay
in filing proof of service. Accordingly, it is hereby
ORDERED that the Order to Show Cause has been satisfied; and it is further
ORDERED that plaintiff ensure that defendants are properly served by March 11, 2021
and promptly file proof of service with the Clerk’s office.
The Clerk is directed to forward copies of this Order to counsel of record.

Entered this $0 day of March, 2021.

Alexandria, Virginia

/s/
Leonie M. Brinkeina
United States District Judge

—_—
